Citation Nr: 0904131	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  07-29 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1969 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision by 
the Winston-Salem, North Carolina, Regional Office (RO) of 
the Department of Veterans Affairs (VA), which denied the 
claims sought.

The Veteran appeared before the undersigned via 
videoconference in January 2009.  A copy of the transcript is 
of record.


FINDINGS OF FACT

1.  Prior to April 5, 2006, the Veteran's PTSD was manifested 
by not more than is occupational and social impairment with 
reduced reliability and productivity

2.  Since April 5, 2006, the Veteran's PTSD has been 
manifested by total occupational and social impairment.

3.  In addition to PTSD, the Veteran has also been diagnosed 
with depression and a history of alcohol abuse, in remission, 
and these three diagnoses mutually aggravate one another.

4.  Prior to April 5, 2006, the Veteran's service connected 
disorders did not preclude all forms of substantially 
employment, but since that date his post traumatic stress 
disorder alone has warranted a total rating on a schedular 
basis.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 
percent for post traumatic stress disorder, prior to April 5, 
2006, is denied.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.130, Diagnostic Code 9411 
(2008).

2.  The criteria for a 100 percent disability rating for post 
traumatic stress disorder have been met since April 5, 2006.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
4.130, Diagnostic Code 9411.

3.  The appellant's service connected disorders alone did not 
preclude all forms of substantially gainful employment prior 
to April 5, 2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.159, 4.16 (2008).

4.  Given that a 100 percent schedular rating is in effect 
for post traumatic stress disorder from April 5, 2006, 
consideration of the Veteran's entitlement to a total 
disability evaluation based on individual unemployability due 
to service connected disorders from that date is precluded as 
a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994); Holland v. Brown, 6 Vet. App. 443, 446 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in correspondence dated 
in November 2005 and May 2006 correspondence of the 
information and evidence needed to substantiate and complete 
the claims.  VA informed the veteran in an August 2007 
statement of the case how post traumatic stress disorder is 
rated.  VA did fail to fully comply with the provisions of 38 
U.S.C.A. § 5103 prior to the rating decision in question for 
the claims on appeal, but since then the Veteran has been 
afforded the opportunity to fully participate in the 
development of his claims, and the Board finds no evidence of 
prejudice due to that failure, and the appellant has not 
alleged prejudice.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims, including VA medical records, and, as warranted by 
law, affording VA examinations.  There is not a scintilla of 
evidence that any VA error in notifying or assisting the 
appellant reasonably affects the fairness of this 
adjudication.  Indeed, the appellant has not suggested that 
such an error, prejudicial or otherwise, exists.  Hence, the 
case is ready for adjudication.

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, and VA medical records.  Although this 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claim 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).

Post-traumatic stress disorder

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  Multiple (staged) ratings may be assigned for 
different periods of time during the pendency of the appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings 
are appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  
The analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of the 
veteran's discharge or release if the application therefore 
is received within one year from such date of discharge or 
release.  38 U.S.C.A. § 5110(b)(1) (West 2002).  The 
effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if an application is 
received within one year from that date.  38 U.S.C.A. § 
5110(b)(2) (West 2002).

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   38 C.F.R. § 4.7 (2008).

A 50 percent rating is assigned for PTSD when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment, impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform the activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  Id.

The American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM-
IV), states that a global assessment of functioning score of 
between 41 and 50 reflects the presence of serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job) and/or some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  A global assessment of functioning score 
between 51 and 60 indicates that the veteran has moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  See 38 C.F.R. § 4.130.  
VA's Rating Schedule employs nomenclature based upon the DSM-
IV, which includes the global assessment of functioning score 
scale.

In a February 2004 rating decision entitlement to service 
connection for post traumatic stress disorder was granted, 
and a 50 percent evaluation was assigned.  In October 2005, 
he submitted a claim for an increased rating.  

At a November 2005 VA examination, the Veteran reported 
having nightmares two to three times a week along with 
intrusive thoughts.  He reported being hypervigilant and 
uncomfortable in crowds.  He reported not being able to work 
because of nonservice connected back problems, and because he 
had trouble getting along with others.  The Veteran was 
diagnosed with post traumatic stress disorder, and assigned a 
global assessment of functioning score of 54, with moderate 
impairment of psychosocial functioning.

The veteran filed a claim of entitlement to a total 
disability evaluation based on individual unemployability due 
to service connected disorders in February 2006.  At that 
time the appellant was service connected for post traumatic 
stress disorder, evaluated as 50 percent disabling; tinnitus, 
evaluated as 10 percent disabling; and for bilateral hearing 
loss, evaluated as noncompensable.   

On April 5, 2006, the appellant was seen at a VA outpatient 
clinic.  He reported nightly dreams about conflict, 
difficulty with loud unexpected noises, problems dealing with 
the public, and daily suicidal ideation.  He also described 
almost killing a neighbor's child who pointed a laser towards 
him.  Mental status examination was significant for a "dead 
flat" mood, and a constricted affect.  The diagnoses were 
post traumatic stress disorder, and major depressive 
disorder.  A global assessment of functioning score of 35 was 
assigned.

In June 2006, the Veteran reported suicidal thoughts, but 
disclosed that he had disposed of his weapons as a precaution 
against self harm.

At an August 2006 VA examination, the Veteran reported sleep 
disturbance, anxiety, hypervigilence, discomfort in large 
crowds, constant depression, and loss of interest in 
activities.  The Veteran reported holding approximately 55 
jobs during his life, and attributed his difficulty in 
maintaining a job to social problems.  He noted that he had 
no close friends and spent his time on the computer and 
watching television.  The Veteran was diagnosed with post 
traumatic stress disorder, a depressive disorder, not 
otherwise specified; and a history of alcohol abuse in 
remission.  He was assigned a global assessment of 
functioning score of 48.  The psychiatrist noted that the 
Veteran's three Axis I diagnoses mutually aggravated one 
another, and he could not ascribe a specific degree of 
impairment of any one independent of the other with any 
medical certainty without resorting to speculation.  He also 
noted, "[t]he Veteran has a long history of being unable to 
hold a job.  He cannot sustain relationships or get along 
with others.  He is withdrawn and [it is] my opinion that 
because of psychiatric symptoms he is not capable of 
maintaining employment either sedentary or active at this 
time."  See also October 2006 mental health note (assigning 
a global assessment of functioning score of 45); April 2007 
mental health note (assigning a global assessment of 
functioning score of 43).

When it is impossible to separate the effects of a service-
connected disability and a nonservice-connected disability, 
reasonable doubt must be resolved in the veteran's favor and 
the symptoms in question attributed to the service-connected 
disability.  Mittleider v. West, 11 Vet.App. 181, 182 (1998).

From the foregoing, it is evident that prior to April 5, 
2006, the appellant's post traumatic stress disorder was not 
manifested by more than occupational and social impairment 
with reduced reliability and productivity.  The clinical 
record dating prior to that date does not show that post 
traumatic stress disorder caused suicidal ideation, or caused 
the appellant to engage in obsessional rituals which 
interfered with routine activities.  His speech was not shown 
to be intermittently illogical, obscure, or irrelevant, and 
there was no evidence of near- continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively.  Further, there was no 
evidence of impaired impulse control, spatial disorientation, 
neglect of personal appearance and hygiene, or difficulty in 
adapting to stressful circumstances.  Indeed, the examiner in 
November 2005, found the appellant's post traumatic stress 
disorder to cause only a moderate impairment of psychosocial 
functioning.  Thus, entitlement to an increased rating for 
post traumatic stress disorder is not in order prior to April 
5, 2006.

While a total rating based on individual unemployability may 
be granted if a veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities alone, 38 C.F.R. § 4.16, the evidence 
available prior to April 5, 2006, preponderates against 
finding that degree of impairment.  There is no evidence that 
either the appellant's service connected hearing loss or 
tinnitus combined with his post traumatic stress disorder to 
preclude employment.  Moreover, as noted above, prior to 
April 5, 2006, the evidence preponderated against finding 
post traumatic stress disorder being responsible for more 
than a moderate impairment.  Hence, prior to April 5, 2006, 
the evidence preponderates against entitlement to a total 
disability evaluation based on individual unemployability due 
to service connected disorders.

Effective April 5, 2006, however, it was clear that the 
appellant's post traumatic stress disorder was productive of 
total social and industrial impairment.  On that date he 
reported having daily thoughts of suicide, and in June 2006, 
he disposed of his firearms as a precaution against self 
harm.  In August 2006, the VA examiner specifically found 
that the appellant was not capable of either sedentary or 
active employment due to his post traumatic stress disorder, 
major depression, and history of alcohol abuse.  Given that 
the August 2006 examiner also found these disorders to 
mutually aggravate each other, it follows under 38 C.F.R. 
§ 3.310 (2008), that depression and alcohol abuse is part and 
parcel of the appellant's post traumatic stress disorder.  
Accordingly, effective April 5, 2006, a total schedular 
evaluation for post traumatic stress disorder is assigned.

As the veteran is in receipt of a total disability evaluation 
for his post traumatic stress disorder from April 5, 2006, it 
follows that the issue of entitlement to a total disability 
evaluation based on individual unemployability due to service 
connected disorders from that date is moot.  In this respect, 
under 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may be assigned "where the schedular rating is 
less than total," when the disabled person is, in the 
judgment of the rating agency, unable to follow a 
substantially gainful occupation as a result of service-
connected disabilities.  Since the Board has granted a 100 
percent evaluation based on a schedular rating for his 
service-connected PTSD, to include depression and a history 
of alcohol abuse, in remission, the appellant is not eligible 
for a total rating for compensation based upon individual 
unemployability from April 5, 2006.  Green v. West, 11 Vet. 
App. 472, 476 (1998).


ORDER

Prior to April 5, 2006, entitlement to an increased rating 
for post traumatic stress disorder is denied.

Prior to April 5, 2006, entitlement to a total disability 
evaluation based on individual unemployability due to service 
connected disorders is denied.

Effective April 5, 2006, the veteran's post traumatic stress 
disorder, with depression, and a history of alcohol abuse, 
warrants a 100 percent rating, subject to the controlling 
regulations applicable to the payment of monetary benefits.

Given that a total schedular rating is in effect from April 
5, 2006, the issue of entitlement to a total disability 
evaluation based on individual unemployability due to service 
connected disorders from that date is moot as a matter of 
law.


____________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


